460 So.2d 551 (1984)
Claudette Lisa LOUZON, Appellant,
v.
STATE of Florida, Appellee.
No. 84-641.
District Court of Appeal of Florida, Fifth District.
December 13, 1984.
*552 James B. Gibson, Public Defender, and David A. Henson, Asst. Public Defender, Daytona Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Evelyn D. Golden, Asst. Atty. Gen., Daytona Beach, for appellee.
PER CURIAM.
Under the Florida Sentencing Guidelines "community control" does not encompass incarceration in state prison and therefore is properly classified as a "non-state prison sanction." See §§ 948.10(1), 948.001(1), Florida Statutes (1983); Fla.R.Crim.P. 3.701d.13 and committee note (d)(8). Therefore, the trial judge imposed a guideline sentence not a departure sentence.
AFFIRMED.
COBB, C.J., and SHARP and COWART, JJ., concur.